PEARSON, Judge
(dissenting)'.
This is an appeal from a summary final decree for the plaintiff in a suit to impress a- lien upon certain funds payable from a bankrupt insurance carrier to a trustee for a bankrupt corporation and an employee of that corporation. It is my view that in equity the funds were not the property of the bankrupt employer but belonged in good conscience to the injured workman because they were paid for the latter’s use and benefit. Therefore, the bankrupt employer could not contract to give any of the proceeds to a third party, since the former had no legal or equitable interest in the funds.
I would reverse.